                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                     Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                           ORDER DENYING MLC'S THIRD
                                                                                             DAUBERT MOTION TO EXCLUDE
                                   9              v.                                         TESTIMONY OF JOSEPH
                                                                                             MCALEXANDER
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                             Re: Dkt. No. 425
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set

                                  16   forth below, the Court DENIES MLC’s third Daubert motion to exclude Mr. McAlexander’s

                                  17   testimony, without prejudice to specific objections at trial.

                                  18          MLC seeks to preclude McAlexander from offering his rebuttal opinion that “the

                                  19   technological value of the ’571 Patent is substantially less than half the value of the remaining

                                  20   portfolio.” McAlexander Rebuttal Expert Report ¶ 383 (Dkt. No. 425-2).1 MLC asserts that this

                                  21   opinion should be excluded “[b]ecause Mr. McAlexander neither read the claims of these patents,

                                  22   nor analyzed their scope, he simply is not [in] a position to evaluate the worth of the ’571 Patent

                                  23   relative to the rest of patents in MLC’s portfolio.” Mot. at 1. MLC contrasts McAlexander’s

                                  24   valuation opinion with that of MLC’s expert, Dr. Lee, who MLC claims “considered the claims

                                  25

                                  26
                                              1
                                                 MLC’s technical expert, Dr. Lee, has opined that the “vast majority” of the technical value
                                       of MLC’s U.S. patent portfolio is attributable to the ‘571 patent. Lee Opening Report ¶ 236 (Dkt.
                                  27   No. 370-8). MLC’s damages expert, Mr. Milani, relies in part on Dr. Lee’s opinion regarding the
                                       technical value of the ‘571 patent in support of his opinion that “at least 50% (and potentially much
                                  28   more) of the licensing value of the MLCIP Patent Portfolio is attributable to the technology of the
                                       ‘571 Patent.” Milani Report at 66 (Dkt. No. 422-4).
                                   1   from each of these patents and compared them with the claims of ’571 Patent . . . [and] [o]nly after

                                   2   considering what each patent covered . . . [made] an assessment of the ’571 Patent’s value relative

                                   3   to the rest of the portfolio.” Id. at 2-3. While MLC concedes that Mr. McAlexander “may be in a

                                   4   position to critique Dr. Lee’s methodology,” MLC contends that “Mr. McAlexander simply did not

                                   5   perform the work expected of an expert to apportion the value of ’571 Patent within MLC’s

                                   6   portfolio.” Id. at 3.

                                   7           In response, Micron contends that “Mr. McAlexander’s rebuttal report spends eleven

                                   8   paragraphs explaining the flaws in Dr. Lee’s analysis, which leads to the common sense and

                                   9   conservative opinion that the ‘technological value of the ’571 Patent is substantially less than half

                                  10   of the value of the remaining portfolio.’” Opp’n at 1 (Dkt. No. 487). Micron refers to paragraphs

                                  11   373-3832 of the McAlexander Rebuttal Report to demonstrate that Mr. McAlexander considered the

                                  12   other patents in MLC’s portfolio. Micron also contends that Mr. McAlexander’s opinion is proper
Northern District of California
 United States District Court




                                  13   insofar as it is a critique of Dr. Lee’s valuation opinion. Micron asserts “Mr. McAlexander’s

                                  14   ultimate conclusion that the ’571 Patent is substantially less than half the value of the remaining

                                  15   portfolio is grounded in Mr. McAlexander’s analysis showing that Dr. Lee fails to show the ’571

                                  16   Patent is any more valuable than any other MLC patent.” Id. at 2.

                                  17           The Court concludes that if Dr. Lee is permitted to testify about the technical value of the

                                  18   ‘571 patent,3 McAlexander will also be permitted to testify about his opinions critiquing and

                                  19   rebutting Dr. Lee’s valuation methodology, including his opinion about the relative value of the

                                  20   ‘571 patent. MLC’s objection that McAlexander did not review all 30 of MLC’s U.S. patents to

                                  21   reach his conclusion about the value of the ‘571 patent goes to the weight and not the admissibility

                                  22   of his rebuttal opinion. Even though McAlexander does not analyze each of the other 29 U.S.

                                  23   patents, he explains why he disagrees with Dr. Lee’s valuation of the ‘571 patent and he discusses

                                  24   features of the patent portfolio (such as the fact that all of the patents have only one of two versions

                                  25

                                  26           2
                                                 McAlexander’s opinion about the diminished value of the ‘571 patent as a result of the
                                  27   Court’s supplemental claim construction, set forth in Paragraphs 380-381 of his rebuttal report, is
                                       the subject of MLC’s pending second Daubert motion to exclude McAlexander’s testimony.
                                  28           3
                                                   Dr. Lee’s testimony is the subject of a pending Daubert motion.
                                                                                            2
                                   1   of a specification directed at multi-level cell memory and that the later of the two specifications –

                                   2   which the ‘571 patent does not have – added some new matter). See McAlexander Rebuttal Report

                                   3   ¶¶ 375-376.     Accordingly, the Court DENIES MLC’s third Daubert motion to exclude

                                   4   McAlexander’s testimony.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 2, 2019, 2019                    ______________________________________
                                                                                      SUSAN ILLSTON
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
